Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 2,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00428-CV


   HILARIO R. HERNANDEZ A/K/A HILARIO RAMOS HERNANDEZ,
                         Appellant

                                        V.

    CHRISTINA M. FOOS, INDIVIDUALLY AND AS TEMPORARY
  ADMINISTRATOR OF THE ESTATE OF BELINDA G. HERNANDEZ,
                    DECEASED, Appellee

      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. PR39396


                         MEMORANDUM OPINION

      This is an attempted appeal from an interlocutory order signed in an
ancillary probate matter. The order appealed is not a part of the record in the
underlying case. There is no final judgment or interlocutory order from which an
appeal may be taken in this case. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).

      On June 12, 2019, appellant filed a motion to consolidate this appellate
cause with his appeal from the ancillary probate matter containing an appealable
interlocutory order. Appellees filed a response requesting that we dismiss this
cause appellate cause for lack of jurisdiction. Because there is no appealable order
or final judgment in this cause, we dismiss this appeal and deny appellant’s motion
to consolidate. See Tex. R. App. P. 42.3(a).



                                       PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                          2